DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 12/15/2021. Claims 1-20 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,238,953. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 11,238,953, as follows:
Present application
US11,238,953
1. A device, comprising: memory cells; a read circuit configured to apply voltages to the memory cells to determine states of the memory cells; and a logic circuit coupled to the read circuit and configured to: receive first data representative of first signal and noise characteristics of the memory cells; determine, from the first data, a plurality of read voltages to read the memory cells at a plurality of voltage levels respectively; compute, from the first data, second data representative of second signal and noise characteristics of the memory cells according to the plurality of read voltages; and estimate, based on the second data, a bit error count of data retrievable using the plurality of read voltages from the memory cells. 2. The device of claim 1, further comprising: an integrated circuit package configured to enclose at least the memory cells, the read circuit, and the logic circuit. 3. The device of claim 1, wherein the logic circuit is further configured to: calculate a sum of the second signal and noise characteristics for the plurality of read voltages; and scale the sum by a factor to estimate the bit error count. 4. The device of claim 3, wherein the logic circuit is further configured to: compute the factor from the sum according to a predetermined formula. 5. The device of claim 4, wherein the predetermined formula is a linear function of the sum with predetermined coefficients. 6. The device of claim 1, wherein to measure the first signal and noise characteristics at a voltage level among the plurality of voltage levels, the logic circuit is configured to: determine, using the read circuit, first states of memory cells at each respective test voltage among a plurality of first test voltages that are equally spaced according to a predetermined voltage gap; determine a bit count at the respective test voltage, the bit count corresponding to a count of a subset of the memory cells having a predetermined state when the test voltage is applied; and compute first count differences, each of the count difference corresponding to a difference between bit counts at two the plurality of first test voltages. 7. The device of claim 6, wherein the logic circuit is configured to determine, for the voltage level, a respective read voltage among the plurality of read voltages based on a minimum of the first count differences over the plurality of first test voltages. 8. The device of claim 7, wherein the second signal and noise characteristics include, for the voltage level among the plurality of voltage levels, second count differences over second test voltages calculated from the first count differences over the plurality of first test voltages. 9. The device of claim 8, wherein the second test voltages include: an upper voltage that is one half of the predetermined voltage gap above the respective read voltage, and a lower voltage that is one half of the predetermined voltage gap below the respective read voltage. 10. The device of claim 8, wherein at least two of the second test voltages do not coincide with any of the first test voltages. 11. A method, comprising: receiving first data representative of first signal and noise characteristics of memory cells in a device; determining, from the first data, a plurality of read voltages to read the memory cells at a plurality of voltage levels respectively; computing, from the first data, second data representative of second signal and noise characteristics of the memory cells according to the plurality of read voltages; and estimating, based on the second data, a bit error count of data retrievable using the plurality of read voltages from the memory cells. 12. The method of claim 11, further comprising: calculating a sum of the second signal and noise characteristics for the plurality of read voltages; and scaling the sum by a factor to estimate the bit error count. 13. The method of claim 12, further comprising: computing the factor from the sum according to a predetermined formula. 14. The method of claim 13, wherein the predetermined formula is a linear function of the sum with predetermined coefficients. 15. The method of claim 11, further comprising: measuring the first signal and noise characteristics at a voltage level among the plurality of voltage levels, by: determining, using the read circuit, first states of memory cells at each respective test voltage among a plurality of first test voltages that are equally spaced according to a predetermined voltage gap; determining a bit count at the respective test voltage, the bit count corresponding to a count of a subset of the memory cells having a predetermined state when the test voltage is applied; and computing first count differences, each of the count difference corresponding to a difference between bit counts at two the plurality of first test voltages. 16. The method of claim 15, further comprising: determining, for the voltage level, a respective read voltage among the plurality of read voltages based on a minimum of the first count differences over the plurality of first test voltages; wherein the second signal and noise characteristics include, for the voltage level among the plurality of voltage levels, second count differences over second test voltages calculated from the first count differences over the plurality of first test voltages; and wherein at least two of the second test voltages do not coincide with any of the first test voltages. 17. The method of claim 16, wherein the second test voltages include: an upper voltage that is one half of the predetermined voltage gap above the respective read voltage, and a lower voltage that is one half of the predetermined voltage gap below the respective read voltage. 18. An apparatus, comprising: a processing device configured to transmit a command having an address; and a memory device having: memory cells formed on an integrated circuit die; a first circuit operable to apply voltages to the memory cells and determine states of the memory cells being applied the voltages; and a second circuit coupled to the first circuit and configured to, in response to the address in the command identifying the memory cells: receive, from the first circuit, first data representative of first signal and noise characteristics of the memory cells; determine, from the first data, a plurality of read voltages to read the memory cells at a plurality of voltage levels respectively; compute, from the first data, second data representative of second signal and noise characteristics of the memory cells according to the plurality of read voltages; and estimate, based on the second data, a bit error count of data retrievable using the plurality of read voltages from the memory cells. 19. The apparatus of claim 18, wherein the first signal and noise characteristics are representative of, for each voltage level among the plurality of voltage levels evenly separated by a predetermined voltage gap, first count differences over a first plurality of test voltages; wherein each count difference among the first count differences being a difference between: a first count of a first subset of the memory cells having a predetermined state when a first test voltage among the first plurality of test voltages is applied to the memory cells; and a second count of a second subset of the memory cells having the predetermined state when a second test voltage among the first plurality of test voltages is applied to the memory cells; and wherein second signal and noise characteristics are representative of, for the voltage level, second count differences over a second plurality of test voltages determined based on a read voltage calculated from the first count differences. 20. The apparatus of claim 19, wherein the second circuit is configured to: calculate a sum of the second signal and noise characteristics for the plurality of read voltages; compute a factor from the sum according to a predetermined formula; and scale the sum by the factor to estimate the bit error count.
1. A memory device, comprising: an integrated circuit package enclosing the memory device; and at least one group of memory cells formed on at least one integrated circuit die; wherein the memory device is configured to: program the group of memory cells to store a predetermined number of bits per memory cells, the group of memory cells to be read at a plurality of first voltages to retrieve the predetermined number of bits per memory cells from the group of memory cells; determine a plurality of calibrated read voltages corresponding to the plurality of first voltages respectively, wherein each respective calibrated read voltage in the plurality of calibrated read voltages is calibrated based on first signal and noise characteristics of the group of memory cells measured by reading the group of memory cells at first test voltages; compute, from the first signal and noise characteristics, second signal and noise characteristics of the group of memory cells at the respective calibrated read voltage based on second test voltages; and estimate, based on the second signal and noise characteristics, a bit error count of data retrievable from the group of memory cells using the plurality of calibrated read voltages.
2. The memory device of claim 1, further configured to: calculate a sum of the second signal and noise characteristics for the plurality of calibrated read voltages; and multiply the sum by a scale factor to generate an estimate of the bit error count.
3. The memory device of claim 2, further configured to: compute the scale factor from the sum according to a predetermined formula.
4. The memory device of claim 3, wherein the scale factor is a linear function of the sum, the linear function having predetermined coefficients.
5. The memory device of claim 4, wherein the first test voltages are equally spaced according to a predetermined voltage gap.
6. The memory device of claim 5, wherein to measure the first signal and noise characteristics, the memory device is configured to: read the group of memory cells at the plurality of first test voltages; determine bit counts at the first test voltages respectively, wherein each bit count at a test voltage identifies a number of memory cells in the group that, when read at the test voltage, provide a predetermined bit value; and compute count differences in the bit counts for pairs of adjacent voltages in the first test voltages, wherein each count difference of a voltage interval between a pair of adjacent voltages in the first test voltages is a difference between bit counts of the pair of adjacent voltages.
7. The memory device of claim 6, wherein the second test voltages include: an upper voltage that is a half of the predetermined voltage gap above the respective calibrated read voltage, and a lower voltage that is a half of the predetermined voltage gap below the respective calibrated read voltage.
8. The memory device of claim 7, wherein the second signal and noise characteristics include a count difference between a bit count at the upper voltage and a bit count at the lower voltage.
9. The memory device of claim 8, wherein the second signal and noise characteristics are determined without reading the group of memory cells at the upper voltage and at the lower voltage.
10. The memory device of claim 9, wherein at least two of the second test voltages do not coincide with any of the first test voltages.
11. The memory device of claim 10, wherein ranges of test voltages used in calibration of the plurality of calibrated read voltages do not overlap with each other.
12. A method, comprising: programming a group of memory cells to store a predetermined number of bits per memory cells, the group of memory cells to be read at a plurality of first voltages to retrieve the predetermined number of bits per memory cells from the group of memory cells; determining a plurality of calibrated read voltages corresponding to the plurality of first voltages respectively, wherein each respective calibrated read voltage in the plurality of calibrated read voltages is calibrated based on first signal and noise characteristics of the group of memory cells measured by reading the group of memory cells at first test voltages; computing, from the first signal and noise characteristics, second signal and noise characteristics of the group of memory cells at the respective calibrated read voltage based on second test voltages; and estimating, based on the second signal and noise characteristics, a bit error count of data retrievable from the group of memory cells using the plurality of calibrated read voltages.
13. The method of claim 12, further comprising: calculating a sum of the second signal and noise characteristics for the plurality of calibrated read voltages; and multiplying the sum by a scale factor to generate an estimate of the bit error count.
14. The method of claim 13, further comprising: computing the scale factor from the sum according to a predetermined formula; wherein the scale factor is a linear function of the sum, the linear function having predetermined coefficients.
15. The method of claim 14, wherein the first test voltages are separated from each other by a predetermined voltage gap; and the method further comprises: measuring of the first signal and noise characteristics by: reading the group of memory cells at the plurality of first test voltages; determining bit counts at the first test voltages respectively, wherein each bit count at a test voltage identifies a number of memory cells in the group that, when read at the test voltage, provide a predetermined bit value; and computing count differences in the bit counts for pairs of adjacent voltages in the first test voltages, wherein each count difference of a voltage interval between a pair of adjacent voltages in the first test voltages is a difference between bit counts of the pair of adjacent voltages.
16. The method of claim 15, wherein the second test voltages include: an upper voltage that is a half of the predetermined voltage gap above the respective calibrated read voltage, and a lower voltage that is a half of the predetermined voltage gap below the respective calibrated read voltage.
17. The method of claim 16, wherein the second signal and noise characteristics include a count difference between a bit count at the upper voltage and a bit count at the lower voltage.
18. A memory sub-system, comprising: a processing device; and at least one memory device, the memory device having a group of memory cells formed on an integrated circuit die, the group of memory cells programmed to store a predetermined number of bits per memory cells, the group of memory cells to be read at a plurality of first voltages to retrieve the predetermined number of bits per memory cells from the group of memory cells; wherein the processing device is configured to transmit, to the memory device, a command with an address identifying the group of memory cells; and wherein in response to the command, the memory device is configured to: determine a plurality of calibrated read voltages corresponding to the plurality of first voltages respectively, wherein each respective calibrated read voltage in the plurality of calibrated read voltages is calibrated based on first signal and noise characteristics of the group of memory cells measured by reading the group of memory cells at first test voltages; compute, from the first signal and noise characteristics, second signal and noise characteristics of the group of memory cells at the respective calibrated read voltage based on second test voltages; and estimate, based on the second signal and noise characteristics, a bit error count of data retrievable from the group of memory cells using the plurality of calibrated read voltages.
19. The memory sub-system of claim 18, wherein the memory device is further configured to: calculate a sum of the second signal and noise characteristics for the plurality of calibrated read voltages; compute a scale factor from the sum according to a predetermined formula; multiply the sum by the scale factor to generate an estimate of the bit error count; wherein adjacent pairs of the first test voltages are separated from each other by a predetermined voltage gap; and wherein to measure the first signal and noise characteristics, the memory device is configured to: read the group of memory cells at the plurality of first test voltages; determine bit counts at the first test voltages respectively, wherein each bit count at a test voltage identifies a number of memory cells in the group that, when read at the test voltage, provide a predetermined bit value; and compute count differences in the bit counts for pairs of adjacent voltages in the first test voltages, wherein each count difference of a voltage interval between a pair of adjacent voltages in the first test voltages is a difference between bit counts of the pair of adjacent voltages.
20. The memory sub-system of claim 19, wherein the second test voltages include: an upper voltage that is a half of the predetermined voltage gap above the optimized read voltage; and a lower voltage that is a half of the predetermined voltage gap below the optimized read voltage; wherein none of the second test voltages is equal to any of the first test voltages; and wherein the second signal and noise characteristics include a count difference between a bit count at the upper voltage and a bit count at the lower voltage.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        9/29/2022